--------------------------------------------------------------------------------

Exhibit 10.2



LUMOS PHARMA, INC.
 
STOCK OPTION AGREEMENT
 
This Option Agreement is issued pursuant to and is subject to all of the
provisions of the Lumos Pharma, Inc. 2012 Equity Incentive Plan (the "Plan").
 

I.
NOTICE OF GRANT







_______________ ("Optionee")



Address:
 
Optionee has been granted an option (the "Option") to purchase shares of the
Common Stock of the Company (the "Shares"), subject to the terms and conditions
of the Plan and this Option Agreement, as follows:
 
Date of Grant:
 
Vesting Commencement Date:
 
Exercise Price per Share: $
 
Total Number of Shares Covered by this Option:
 
Aggregate Exercise Price: $
 
*NOTE: For any Optionee holding at least ten (10) percent of the total combined
voting power of all classes of the Company's stock on the Date of Grant ("Ten
Percent Stockholders"), the Exercise Price per Share for Incentive Stock Options
must be at least one hundred and ten (110) percent of the fair market value of
the Option Shares determined on the Date of Grant and such Option may not be
exercisable more than five (5) years after the Date of Grant.
 
 
Type of Option: __ Incentive Stock Option
 
 
 
 
 
___ Nonstatutory Stock Option



Term/Expiration Date: Tenth Anniversary of Date of Grant (subject to the five
(5) year limitation set forth above for Ten Percent Stockholders)
 
Vesting Schedule: Provided that the Optionee is then providing services to the
Company under a Service Agreement in accordance with the requirements of the
Plan, the Shares shall vest and be vested, as follows:
______________________________________.
 

--------------------------------------------------------------------------------

Exercise and Termination Period: This Option shall be exercisable on one or more
occasions as to any or all vested Shares up until (i) ninety (90) days after
Optionee ceases to provide Continuous Service, (ii) one year after the
termination of Optionee's service to the Company by reason of Optionee's
Disability, as such term is defined in Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the "Code"), or (iii) eighteen months after the death
of Optionee. However, in no event shall this Option be exercised after the
Term/Expiration Date provided above.
 
II. AGREEMENT
 
1.           Grant of Option.
 
(a)   The Administrator of the Plan grants to Optionee, an Option to purchase
the number of Shares set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the "Exercise Price"), and subject to
the terms and conditions of the Plan, which is incorporated herein by reference.
 

(b)   In the event of a conflict between the terms and conditions of the Plan
and this Option Agreement, the terms and conditions of the Plan shall prevail.
Unless otherwise specified herein, terms used in this Option Agreement shall
have the same meanings attributable thereto in the Plan, or if not defined
therein, in Optionee's Service Agreement. The term "Service Agreement" shall
mean the employment agreement, consulting agreement or other arrangement
pursuant to which Optionee renders Continuous Service to the Company (or its
Affiliate) in his or her capacity as an employee, consultant or director.


(c)   If designated in the Notice of Grant as an Incentive Stock Option, this
Option is intended to qualify as an Incentive Stock Option as defined in Section
422 of the Code. Nevertheless, to the extent that this Option exceeds the
$100,000 rule of Code Section 422(d), this Option shall be treated as a
Nonstatutory Stock Option.


2.           Exercise of Option.
 
(a) Right to Exercise. This Option shall be exercisable prior to its Expiration
Date in accordance with the Vesting Schedule set out in the Notice of Grant and
with the applicable provisions of the Plan and this Option Agreement, provided
that the Company may, in its sole discretion, permit early exercise of the
Option upon such terms and conditions as the Administrator specifies. The Option
shall be subject to such contingencies of accelerated vesting as may be provided
in the Plan (including upon a Change of Control) or in Optionee's Service
Agreement. In addition to the foregoing, the unvested Options granted pursuant
to this Option Agreement and any unvested shares acquired through early exercise
of this Option Agreement shall be subject to automatic acceleration immediately
prior to the consummation of an initial public offering of the securities issued
by the Company pursuant to a registration statement filed with and declared
effective by the Securities and Exchange Commission. Subject to any exercise
limitations in the Plan, Optionee shall not forfeit any vested Options hereunder
upon termination of his or her Service Agreement.
 
(b) Method of Exercise. This Option shall be exercisable by delivery of an
exercise notice in the form attached as Exhibit A (the "Exercise Notice"), which
shall state the election to exercise the Option, the number of Shares with
respect to which the Option is being exercised (the "Exercised Shares"), the
aggregate Exercise Price for the Exercised Shares, and such other
representations and agreements as may be required by the Company. The Option
shall be deemed to be exercised only when the Company receives the properly
completed and signed Exercise Notice accompanied by payment of (i) the aggregate
Exercise Price as to all Exercised Shares and (ii) full payment of all taxes, if
any, required to be withheld in connection with the exercise of the Option.
 

--------------------------------------------------------------------------------

No Shares shall be issued pursuant to this Option unless the exercise and such
issuance comply with applicable laws. Assuming such compliance, for income tax
purposes the Shares shall be considered transferred to the Optionee on the date
on which the Option is properly exercised with respect to such Shares.
 
3.          Optionee's Representations. Optionee has delivered to the Company a
Subscription Agreement in the form attached hereto as Exhibit B. In the event
the Shares have not been registered under the Securities Act of 1933, as amended
(the "Securities Act"), at the time this Option is exercised, the Optionee
shall, if required by the Company, concurrently with the exercise of all or any
portion of this Option, deliver to the Company his or her Investment
Representation Statement in the form attached hereto as Exhibit C.


4.           Lock-Up Period. Optionee hereby agrees that, if so requested by the
Company or any representative of the underwriters (the "Managing Underwriter")
in connection with any registration of the offering of any securities of the
Company under the Securities Act, Optionee shall not sell or otherwise transfer
any Shares or other securities of the Company during the 180-day period (or such
other period as may be requested in writing by the Managing Underwriter and
agreed to in writing by the Company) (the "Market Standoff Period") following
the effective date of a registration statement of the Company filed under the
Securities Act. This restriction shall be superseded by any broader market
standoff restriction contained within any applicable agreement that may be
executed by Optionee and the Company (see Section 6 below). The Company may
impose stop-transfer instructions with respect to securities subject to the
foregoing restrictions until the end of such Market Standoff Period.


5.           Method of Payment. Optionee, at its election, shall pay the
aggregate Exercise Price by any of the following methods, or a combination
thereof:


(a) cash or check;


(b) consideration received by the Company under any cashless exercise program
that may be adopted by the Company pursuant to the Plan; or


(c) surrender of other Shares which, (i) in the case of Shares acquired upon
exercise of an option, have been owned by the Optionee for more than six (6)
months on the date of surrender, and (ii) have a Fair Market Value on the date
of surrender equal to the aggregate Exercise Price.


6.          Restrictions on Exercise. This Option may not be exercised (i) until
such time as the Plan has been approved by the shareholders of the Company, or
(ii) if the issuance of such Shares upon such exercise or the method of payment
for such Shares would constitute a violation of any applicable law. The Shares
of Common Stock that will be issued to the Optionee upon valid exercise of the
Option may be subject to certain restrictions contained in shareholder
agreements, including the Company's Right of First Refusal and Co-Sale
Agreement, the Company's Investors' Rights Agreement, and the Company's Voting
Agreement (the "Shareholder Agreements"). If the  Shares are subject to one of
more ofsuch agreements, a copy thereof will be provided to Optionee herewith,
and Optionee will be required to consent to and adopt each of such agreements
effective as of the Date of Grant. The Optionee will also be required to execute
and deliver to the Company a counterpart of that certain Early Exercise Unvested
Stock Repurchase Agreement, a form of which is attached hereto as Exhibit D, in
connection with any permissible early exercise of this Option, if allowed by the
Company. Notwithstanding the foregoing, the Shares shall not be deemed issued
until certificates evidencing same have been issued to Optionee (or its
representative or the Escrow Holder, if applicable) by the Company.
 

--------------------------------------------------------------------------------

7.           Non-Transferability of Option. This Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution,
and may be exercised during the Optionee's lifetime only by Optionee. Subject to
the foregoing restriction, the terms of the Plan and this Option Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Optionee.


8.           Term of Option. This Option may be exercised only within the term
set out in the Notice of Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Option Agreement.


9.          Entire Agreement. The Plan, this Option Agreement (with its
exhibits), the Service Agreement, and the Shareholder Agreements, as applicable,
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified except as permitted in the Plan or by means of a
writing signed by the Company and Optionee. Optionee has not relied upon any
representations or promises by the Company or its representatives in entering
into this Option Agreement, the Service Agreement, or the Shareholder
Agreements, except as may be expressly contained in such documents.


10.         Governing Law; Severability. This Option Agreement is governed by
the internal substantive laws but not the choice of law rules of the State of
Delaware. The terms of this agreement shall be deemed severable, provided that
if any provision is held invalid by a tribunal of competent jurisdiction it
shall be reformed, if possible, to the minimum extent necessary to render it
valid and enforceable.


11.        No Guarantee of Continued Service. OPTIONEE AGREES THAT, EXCEPT AS
EXPRESSLY PROVIDED HEREIN, THE VESTING OF SHARES PURSUANT TO THE VESTING
SCHEDULE SET FORTH ABOVE IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES BY
EARLY EXERCISE). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY AND THE VESTING SCHEDULE SET FORTH HEREIN
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER DURING THE OPTION TERM, AND SHALL NOT LIMIT IN ANY WAY
OPTIONEE'S RIGHT OR THE COMPANY'S RIGHT (IN ACCORDANCE WITH OPTIONEE'S SERVICE
AGREEMENT) TO TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER.



--------------------------------------------------------------------------------

12.        Review of Documents and Voluntary Consent. Optionee acknowledges that
s/he has previously received and reviewed a copy of the Plan and this Option
Agreement (together with the exhibits thereto), the Company's Certificate of
Incorporation, as amended, and the Shareholder Agreements, as applicable.
Optionee accepts this Option subject to all of the terms and provisions of the
Plan and this Option Agreement. Optionee has been afforded an opportunity to
obtain the advice of counsel prior to executing this Option Agreement. Optionee
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator regarding questions arising under the Plan
or this Option Agreement. Optionee agrees to notify the Company with respect to
any change in Optionee's residential address as set forth in Section I of this
Option Agreement.
 
LUMOS PHARMA, INC.
OPTIONEE     By:

 
    Richard J. Hawkins


  Chief Executive Officer  




--------------------------------------------------------------------------------

EXHIBIT A TO STOCK OPTION AGREEMENT


2012 EQUITY INCENTIVE PLAN
 
EXERCISE NOTICE
 
Lumos Pharma, Inc.
 
ATTN: Chief Executive Officer
 
1.           Exercise of Option. Effective as of today, ________________ , 20_,
the undersigned ("Optionee") hereby elects to exercise Optionee's Option to
purchase __________________ shares (the "Shares") of the Common Stock of Lumos
Pharma, Inc. (the "Company") pursuant and subject to the Lumos Pharma, Inc. 2012
Equity Incentive Plan (the "Plan") and the Stock Option Agreement dated
_______________ (the "Option Agreement").
 
2.           Delivery of Payment. Optionee herewith delivers to the Company the
Aggregate Exercise Price of the Shares as to which the Option is now being
exercised, calculated as follows, in accordance with the Option Agreement.



Total Shares Purchased:
 
 
 
 
 
 
  Exercise Price per Share: $

 
 
 
 
 
  Aggregate Exercise Price:
 
 
 



Payment of the Aggregate Exercise Price is herewith made in full as follows
(select the applicable option by initialing before the letter of the option that
applies, and fill in any blanks in C. if that option applies):
 
___ A. Cash
 
___ B. Check
 
___ C. If allowed by the Plan Administrator, but not otherwise, Optionee is
tendering certificates covering _________________ shares of the Common Stock of
the Company, satisfying the market value and holding requirements of the Option
Agreement, endorsed in blank and accompanied by stock powers acceptable to the
Administrator. In such event Optionee represents that the shares so tendered are
owned by Optionee, free and clear of any liens, claims, restrictions or other
encumbrances in favor of any third party, as Optionee's separate or sole
management community property, and the payment shall not be deemed made
hereunder until the Company has had an opportunity (without waiving any
continuing rights based on this representation, however) to confirm such
representation to the best of its knowledge.
 
___ D. If allowed by the Administrator, but not otherwise, Optionee is making
payment pursuant to a cashless exercise program adopted pursuant to the Plan.




--------------------------------------------------------------------------------

3.           Tax Withholding and Tax Consultation. Optionee authorizes payroll
withholding by Company and otherwise will make adequate provision for the
federal, state, local and foreign tax withholding obligations of the Company, if
any, in connection with the Option. If Optionee is exercising a Nonstatutory
Stock Option, Optionee encloses payment in full of his/her withholding taxes, if
any, as follows:
 
 
(Contact Plan Administrator for amount of tax due.)
 

 
___ Cash:
$ _________________
 
 
 
 
___ Check: $ _________________



Optionee agrees that s/he will remain liable to the Company for any additional
tax withholding that may later be determined to be due, together with interest
and penalties imposed thereon.
 
4.           Optionee Information. Optionee's social security number or employer
identification number is: ________________________ . Optionee's current address
is
______________________________________________________________________________________________
 
5.           Representations of Optionee. Optionee acknowledges that Optionee
has received, read and understood the Plan and the Option Agreement (and the
documents referred to therein) and agrees to abide by and be bound by their
terms and conditions. In addition, Optionee acknowledges that the Shares that
will be issued upon the exercise of the Option may be subject to restrictions
contained in the Company's Voting Agreement, Right of First Refusal and Co-Sale
Agreement and/or the Company's Investors' Rights Agreement (the "Shareholder
Agreements"), if executed by Optionee. Optionee is not aware of any
representation made by Optionee in the Subscription Agreement previously
delivered to the Company that is not accurate, with the exception of information
updated herein.
 
6.           Rights as Shareholder. Certificates representing the Shares shall
be issued to the Optionee as soon as practicable after the Option is exercised.
However, until the issuance of the Shares (as evidenced by stock certificates
and the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the Shares,
notwithstanding the exercise of the Option. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance of the Shares except as otherwise may be provided in the Plan.
 
7.           Notice of Disqualifying Disposition. If the Option is an Incentive
Stock Option, Optionee agrees that s/he will promptly notify the Chief Executive
Officer of the Company in writing within ten (10) days after the date of any
disposition in the event Optionee transfers any of the Shares within one (1)
year after the date s/he exercises all or part of the Option, or within two (2)
years after the Date of Grant.
 

--------------------------------------------------------------------------------

8.           Tax Consultation. Optionee understands that s/he may suffer adverse
tax consequences as a result of his or her purchase or disposition of the
Shares. Optionee represents that s/he has consulted with such tax consultants as
Optionee has deemed advisable in connection with the exercise of the Option, and
the purchase (or disposition) of the Shares and that Optionee is not relying on
the Company for any tax advice.
 
9.           Restrictive Legends and Stop-Transfer Orders.
 
(a)     Legends. Optionee understands and agrees that the Company shall cause
certain restrictive legends to be placed upon any certificates evidencing
ownership of the Shares to reflect restrictions applicable to the Shares,
including those arising under the Amended and Restated Certificate of
Incorporation, the Shareholder Agreements, as applicable, the Early Exercise
Unvested Stock Repurchase Agreement, or applicable state and federal securities
laws.


(b)     Stop-Transfer Notices. Optionee agrees that, in order to ensure
compliance with restrictions applicable to the Shares, the Company may issue
appropriate "stop transfer" instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)     Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as an
owner of such Shares or to accord the right to vote or pay dividends to any
purchaser or other transferee to whom such Shares shall have been so
transferred.


10.         Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and the terms and
conditions of this Agreement shall inure to the benefit of the successors and
assigns of the Company. Subject to the restrictions on transfer set forth in the
Option Agreement, the Buy-Sell Agreement (if any), and the Shareholder
Agreements, as applicable, the terms of this Exercise Notice shall be binding
upon Optionee and his or her heirs, executors, administrators, successors and
assigns.
 
11.         Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or by the Company forthwith to the
Administrator (which may be the Company's Board of Directors), which shall
review such dispute not later than its next regular meeting or any adjournment
thereof. The resolution of such a dispute by the Administrator shall be final
and binding on all parties, provided that such interpretation shall not conflict
with any substantive rights expressly granted Optionee by its Option Agreement
or Service Agreement.
 
12.         Governing Law; Severability. This Exercise Notice is governed by
Delaware law, without regard to its conflicts of law rules. Any provision
determined by a tribunal of competent jurisdiction to be invalid shall be deemed
severable provided that it shall be reformed, if possible, to the minimum extent
necessary to render it valid and enforceable.
 
Submitted by:
 
Accepted by:
 



 
Lumos Pharma, Inc.
(Signature of Optionee)
   

 


        
(Print Name)
  By:  


           

    Title:  




--------------------------------------------------------------------------------

EXHIBIT B TO STOCK OPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT
 
LUMOS PHARMA, INC.
 
(TO BE EXECUTED AT THE TIME THE OPTION IS GRANTED)
 
Lumos Pharma, Inc.
Austin, Texas
 
Gentlemen:
 
1.       General Statement. The undersigned Subscriber is the recipient of stock
options (the "Options") issued pursuant to the Lumos Pharma, Inc. 2012 Equity
Incentive Plan (the "Plan"), which upon exercise in accordance with their terms
and tender of the purchase price required thereunder will entitle Subscriber to
receive shares (the "Shares") of the Common Stock of Lumos Pharma, Inc., a
Delaware corporation (the "Company").


2.        Representations and Warranties of the Undersigned. In consideration
for the Options, Subscriber represents, warrants and acknowledges to the Company
as follows:


(a)      Subscriber maintains his/her permanent residence and domicile in Texas;
 
(b)      the Options (and any Shares issued upon their exercise) are not being
acquired as a nominee for any other person, but will be acquired for
Subscriber's own account for purposes of investment and not with a view toward
their resale or distribution; and Subscriber does not presently have any reason
to anticipate any change in his/her circumstances or other event that would
cause him/her to seek to sell the Options (or Shares received upon exercise of
the Options);


(c)      Subscriber has received no representations, warranties or assurances,
express or implied, whatsoever, from the Company or from its officers,
directors, employees, agents or attorneys regarding the Options or the
performance of the Company, including but not limited to any representation or
assurance as to (i) the economics or tax effects of the exercise of the Options,
(ii) the length of time that s/he will be required to hold the Shares upon
exercise of the Options, or (iii) any assurance that a market will ever exist
for the Shares; no representations or promises have been made to Subscriber (and
none have been relied upon) to induce Subscriber to enter into the Option
Agreement except as expressly set forth in writing in such Agreement, the Plan,
and other accompanying documents (if any) signed by an authorized representative
of the Company;
 
(d)      Subscriber has been advised that the Shares are not presently
registered under any federal or state securities laws, and cannot be sold unless
so registered or unless an exemption from such registration is available.
Subscriber has been further advised that (i) there is no current market for the
Shares, and no present likelihood that such a market will develop; (ii) the
Company has no obligation to register its Shares under applicable securities
laws, and may never do so, and therefore the Shares are illiquid; (iii)
Subscriber therefore may be required to hold Shares indefinitely if s/he
exercises the Options; (iv) related agreements with the Company and applicable
securities laws may restrict Subscriber's ability to transfer the Shares to an
otherwise willing purchaser; and (v) stock certificates evidencing the Shares
will, upon exercise of the Options, contain a legend referring to restrictions
on transferability;
 

--------------------------------------------------------------------------------

(e)     Subscriber understands that the Company is a start-up business, has not
yet secured investor funding for the development of its nascent technology, does
not have current operations or ongoing clinical studies, and has no present
sales or other sources of revenue. Subscriber has been providing services to the
Company and is familiar with its present circumstances.


(f)      Subscriber understands that the Company has not obtained an opinion of
tax counsel nor will it apply for a ruling from the Internal Revenue Service as
to any of the tax consequences of an investment in the Shares. If Subscriber
exercises the Options, Subscriber will be doing so with the objective of
realizing an economic profit on his/her investment without regard to any federal
income tax benefits that may be available by reason of the exercise of the
Options;


(g)      Subscriber understands that the Company may hereafter issue additional
capital stock that may have the effect of diluting the Shares, and that may
possess privileges and preferences that Subscriber's Shares do not enjoy, and
that Subscriber will not have preemptive rights to acquire shares of such future
issuances;


(h)      Subscriber understands that the Options are being issued to Subscriber
in partial consideration of his/her services and future services to the Company
and that they are subject to a vesting schedule and future conditions of
service, and some or all of the Options (or the Shares) may be forfeited to or
repurchased by the Company if Subscriber's Continuous Service is terminated.


3.        Possible S Corporation Status. In the event that the Company hereafter
chooses to elect under Section 1362 of the Internal Revenue Code to be treated
as a small business corporation, Subscriber agrees to consent to such election.


4.        Restrictions and Limitations on Shares. Subscriber acknowledges that
the following restrictions are applicable to Subscriber's purchase, and to
his/her sale, transfer, hypothecation, or other encumbrance of the Shares:


(a)      Subscriber is contemporaneously executing a Stock Option Agreement, and
confirms that s/he has received and read a copy of such agreement, and confirms
that the Options and any Shares acquired by him/her pursuant to the Options will
be bound by the terms of such Agreement;


(b)      the Options (and the Shares issued upon exercise thereof) are not, and
Subscriber has no right to require that they be, registered under any applicable
federal or state securities laws, and Subscriber agrees that the Shares shall
not be sold, pledged, hypothecated, or otherwise transferred unless either (i)
the Shares are registered under applicable federal and state securities laws, or
(ii) the sale, pledge, hypothecation, or other transfer of the Shares is exempt
from such registration;


(c)      Subscriber acknowledges that s/he may be responsible for (i) compliance
with conditions on transfer imposed by any securities laws, regulations or
rulings, and (ii) certain expenses incurred by the Company for legal or
accounting services in connection with reviewing or effecting a proposed
transfer of the Shares;


(d)       resale or transfer of Shares may be permissible only if the proposed
transferee qualifies under applicable federal and state securities laws and
regulations for an investment in the Company;



--------------------------------------------------------------------------------

(e)      Subscriber may contemporaneously be adopting the Company's Voting Stock
Agreement, the Company's Right of First Refusal and Co-Sale Agreement and/or the
Company's Investors' Rights Agreement (the "Shareholder Agreements"), if
applicable, and confirms that if s/he is adopting such agreement, s/he has
received and read a copy of such agreement(s), and confirms that the Options and
any Shares acquired by him/her pursuant to the Options will be bound by the
terms of such agreement(s); and


(f)       legends will be placed on any certificate(s) or other document(s)
evidencing the Shares reflecting the restrictions on transfer under applicable
agreements and securities laws.


5.        Power of Attorney. Subscriber hereby irrevocably constitutes and
appoints the Chief Executive Officer and any Vice President of the Company with
full power of substitution, as his/her agent and attorney-in-fact, in his/her
name, place and stead, to make, execute, acknowledge, swear to, file, record,
and deliver any and all instruments that may be required to (i) confirm his/her
status as a shareholder of the Company (upon exercise of the Options), (ii)
comply with applicable law, or (iii) correct any omission, inaccuracy, or error.
Subscriber intends that the foregoing power of attorney is coupled with an
interest and such grant shall be irrevocable. This power of attorney shall
survive the bankruptcy or incapacity of the undersigned, or the transfer of all
or any part of his/her interest in the Company. Any person dealing with the
Company may conclusively rely upon the fact that any instrument executed
pursuant to this power by such attorney-in-fact is authorized and binding,
without further inquiry.


6.        Miscellaneous.


(a)       This Subscription shall be construed in accordance with and governed
by Delaware law (without regard to its conflicts of law rules).
 

(b)      This Subscription (together with the terms of the Plan, the Option, the
Stock Option Agreement, including its exhibits, the Shareholder Buy-Sell
Agreement, if any, and the Shareholder Agreements, as applicable, constitutes
the entire agreement between the parties to such instruments with respect to the
subject matter thereof and may be amended only by a writing executed by the
parties hereto and any parties having a right to approve such amendment by
reason of such other documents referred to herein.


(c)      This Subscription and the representations and warranties contained
herein and in the Options shall be binding upon Subscriber, and his/her heirs,
executors, legal representatives, administrators, successors, and assigns. This
Subscription shall survive Subscriber's death or incapacity.


(d)      If any provision of this Subscription shall be held by a court of
competent jurisdiction to be invalid or unenforceable, such invalid provision
shall be reformed to the minimum extent necessary to render it valid and
otherwise, such invalid or unenforceable provision shall be deemed severable and
all other provisions of this Subscription shall continue to be enforceable to
the fullest extent of the law, unless elimination of the invalid or
unenforceable provision destroys the mutual benefits and objectives of this
Agreement, in which event this Subscription and the rights acquired hereunder
shall be null and void.


(e)      Subscriber agrees to promptly execute any documents requested by the
Chief Executive Officer of the Company that may be necessary to implement this
Agreement or to correct any inaccuracies or errors contained herein or in the
documents referred to in subsection 6(b) above.


(1)      All terms used in any one number or gender shall be construed to
include any other number or gender as the context may require.
 

--------------------------------------------------------------------------------

Subscriber represents that the information contained herein is complete and
accurate. Subscriber understands that, but for the truth of the information
contained herein, s/he would not be allowed by the Company to acquire the
Options or the Shares. If in any respect such representations and warranties
hereafter become untrue or inaccurate, Subscriber shall give immediate written
notice of such fact to the Company, specifying which representations and
warranties are no longer true and accurate and the reasons therefor, and shall
hold the Company harmless from any claims, liabilities, damages or expenses
resulting from any misrepresentation herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Subscriber has executed this Subscription Agreement as of
______________.


Options for _________ Shares exercisable at $_______  per share.
 




Subscriber:


Accepted:


Dated: ____________________________



LUMOS PHARMA, INC.

 
    By:

 
 

Richard J. Hawkins

 
  Chief Executive Officer  


--------------------------------------------------------------------------------

EXHIBIT C TO STOCK OPTION AGREEMENT
 
INVESTMENT REPRESENTATION STATEMENT
 
(TO BE EXECUTED AND DELIVERED WITH EXERCISE NOTICE)
 
OPTIONEE:
 
COMPANY: LUMOS PHARMA, INC.
 
SECURITIES: SHARES OF COMMON STOCK
 
DATE: _____________________ , 20_
 
In connection with the purchase of the referenced Securities, the undersigned
Optionee represents to the Company the following:
 
1.          Optionee is aware of the Company's business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Optionee is
acquiring these Securities for investment for Optionee's own account only and
not with a view to, or for resale in connection with, any "distribution" thereof
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act").


2.          Optionee acknowledges and understands that the Securities constitute
"restricted securities" under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of Optionee's
investment intent as expressed herein. In this connection, Optionee understands
that, in the view of the Securities and Exchange Commission, the statutory basis
for such exemption may be unavailable if Optionee's representation was
predicated solely upon a present intention to hold these Securities for the
minimum capital gains period specified under tax statutes, for a deferred sale,
pending an increase or decrease in the market price of the Securities, or for a
period of one year or any other fixed period in the future. Optionee further
understands that the Securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. Optionee further acknowledges and understands that
the Company is under no obligation to register the Securities. Optionee
understands that the certificate evidencing the Securities will be imprinted
with a legend which prohibits the transfer of the Securities unless they are
registered or such registration is not required in the opinion of counsel
satisfactory to the Company and any other legend required under applicable state
securities laws.


3.          Optionee is familiar with the provisions of Rule 701 and Rule 144,
each promulgated under the Securities Act, which, in substance, permit limited
public resale of "restricted securities" acquired, directly or indirectly from
the issuer thereof, in a non-public offering subject to the satisfaction of
certain conditions. Rule 701 provides that if the issuer qualifies under Rule
701 at the time of the grant of the Option to the Optionee, the exercise will be
exempt from registration under the Securities Act. In the event the Company
becomes subject to the reporting requirements of Section 13 or 15(d) of the
Securities Exchange Act of 1934, ninety (90) days thereafter (or such longer
period as any market stand-off agreement may require) the Securities exempt
under Rule 701 may be resold, subject to the satisfaction of certain of the
conditions specified by Rule 144, including (1) the resale being made through a
broker in an unsolicited "broker's transaction" or in transactions directly with
a market maker (as said term is defined under the Securities Exchange Act of
1934); and in the case of an affiliate, (2) the availability of certain public
information about the Company, (3) the amount of Securities being sold during
any three month period not exceeding the limitations specified in Rule 144(e),
and (4) the timely filing of a Form 144, if applicable.



--------------------------------------------------------------------------------

In the event that the Company does not qualify under Rule 701 at the time of
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which requires the resale
to occur not less than one year after the later of the date the Securities were
sold by the Company or the date the Securities were sold by an affiliate of the
Company, within the meaning of Rule 144; and, in the case of acquisition of the
Securities by an affiliate, or by a non-affiliate who subsequently holds the
Securities less than two years, the satisfaction of the conditions set forth in
sections (1), (2), (3) and (4) of the paragraph immediately above.
 
4.          Optionee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or compliance with some other
registration exemption will be required; and that, notwithstanding the fact that
Rules 144 and 701 are not exclusive, the staff of the Securities and Exchange
Commission has expressed its opinion that persons proposing to sell private
placement securities other than in a registered offering and otherwise than
pursuant to Rules 144 or 701 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales, and that such persons and their respective brokers who participate in
such transactions do so at their own risk. Optionee understands that no
assurances can be given that any such other registration exemption will be
available in such event.
 
 
OPTIONEE
 
 
 
 
 
(Signature)
   

 
  


 
(Name)    
 
Date:  




--------------------------------------------------------------------------------

EXHIBIT D TO STOCK OPTION AGREEMENT
 
EARLY EXERCISE UNVESTED STOCK REPURCHASE AGREEMENT
(TO BE EXECUTED ONLY IF EARLY EXERCISE IS PERMITTED)
 
AGREEMENT between the undersigned Purchaser and Lumos Pharma, Inc. (the
"Company") in consideration of the premises and the agreements contained herein.
This Agreement is subject to the terms of the Company's 2012 Equity Incentive
Plan, as amended, and the Option Agreement granted to Purchaser dated
____________. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan and the Option Agreement.
 
RECITALS
 
A.       Purchaser is a Service Provider and was granted an Option to purchase
shares of the Company's Common Stock (the "Shares") pursuant to the Option
Agreement.
 
B.       With the Company's consent, Purchaser is being allowed to make an early
exercise of its Option as to _______________ unvested Shares of the Company's
Common Stock (the "Unvested Shares") by a contemporaneous Exercise Notice. In
consideration therefor, this Agreement shall apply to such Unvested Shares.
 
THEREFORE, the parties agree as follows:
 
1.        Vesting Schedule. The Vesting Schedule in the Option Agreement (the
"Vesting Schedule") shall continue to apply to all of the Unvested Shares to the
same extent that it applied to the Option.


2.        Repurchase Option.


(a)      In the event Purchaser ceases to be a Service Provider (a "Termination
of Service") before all Unvested Shares have vested, the Company and/or its
designees (collectively, the "Option Holder") shall have an irrevocable option
(the "Repurchase Option") for a period of ninety (90) days after the Termination
of Service to exercise this option to repurchase up to all of the Unvested
Shares (as of the date of such Termination of Service) at the original price per
share paid by Purchaser multiplied by the number of Shares thus repurchased (the
"Repurchase Price"). The Option Holder shall exercise the Repurchase Option by
(i) delivering written notice of exercise to Purchaser (or Purchaser's legal
representative) and to the Escrow Agent in accordance with the Joint Escrow
Instructions attached as Exhibit 2, and (ii) at the closing set by the Escrow
Agent, at Company's option, (A) by delivering to Purchaser (or Purchaser's legal
representative) a check in the full amount of the Repurchase Price, or (B) by
canceling an amount of Purchaser's indebtedness to the Company equal to the
Repurchase Price, or (C) by a combination of (A) and (B), so that the combined
payment and cancellation of indebtedness equals the Repurchase Price. Upon
closing and the payment of the Repurchase Price, the Option Holder(s) shall
become the legal and beneficial owner(s) of the Unvested Shares being
repurchased, and Purchaser shall take all actions requested by the Company and
the Escrow Agent to consummate the transfer to the Option Holder(s).
 

--------------------------------------------------------------------------------

(b)      The Company may require any designee who desires to exercise a
Repurchase Option as Option Holder to commit to pay to the Company the
difference between the Repurchase Price and the Fair Market Value of the
Unvested Shares to be repurchased (determined in good faith by the Company's
Board of Directors as of the date of the designation).
 
3.        Release of Vested Shares From Repurchase Option.


The Repurchase Option shall lapse as to all Shares that have vested in
accordance with the Vesting Schedule (as same may be accelerated where expressly
permitted under the Plan, the Option Agreement or the Service Agreement)
("Vested Shares"). Once in each calendar year Purchaser shall be entitled, upon
request, to receive a certificate(s) for all Shares that have been released from
the Repurchase Option and the Company shall cooperate in instructing the Escrow
Agent to provide same upon request.
 
4.        Restriction on Transfer. Except as provided in this Agreement, neither
the Unvested Shares nor any interest therein shall be transferred, encumbered or
otherwise disposed of by Purchaser, other than by will or the laws of descent
and distribution. Upon vesting, Vested Shares may be subject to the restrictions
contained in the Company's Voting Agreement, Right of First Refusal and Co-Sale
Agreement, and the Company's Investors' Rights Agreement (the "Shareholder
Agreements"), as applicable. The provisions of this Section and Section 2 of
this Agreement shall take precedence in the event of any inconsistency with any
applicable Shareholder Agreement as to the repurchase of Unvested Shares.
Purchaser may not assign its rights or delegate its obligations hereunder
without the Company's prior written consent. In the event the restrictions in
this Section 4 are violated by Purchaser the Unvested Shares shall be subject to
repurchase by the Company (or its designees) for the Repurchase Price determined
in accordance with Section 2(a) above, and such right of repurchase may be
exercised at any time within ninety (90) days after the Company, through its
senior corporate officers, learns of such violation.


5.       Assignment by the Company. The rights of the Company under this
Agreement shall be transferable to one or more persons or entities, and all
rights and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company's successors and assigns.


6.        Escrow of Unvested Shares.


(a)      To ensure the availability for delivery of the Unvested Shares upon
repurchase pursuant to the Repurchase Option, Purchaser hereby directs the
Company to deliver to and deposit with the Company's Secretary or another escrow
agent designated by the Company (the "Escrow Agent") all share certificates
representing the Unvested Shares, together with the stock assignment duly
endorsed in blank, in the form attached hereto as Exhibit I. The Unvested Shares
and stock assignment shall be held by the Escrow Agent pursuant to the Joint
Escrow Instructions executed by the Company and Purchaser in the form attached
hereto as Exhibit 2.
 
(b)      If one or more Option Holder(s) exercises the Repurchase Option, the
Escrow Agent, upon receipt of written notice of such exercise from the Option
Holders, shall take all steps contemplated by the Joint Escrow Instructions to
accomplish the transfer of the Shares, and upon closing shall promptly cause
certificate(s) to be issued for the Shares thus repurchased and shall deliver
such certificates to the Option Holders in accordance with their respective
rights.



--------------------------------------------------------------------------------

(c)      If the Repurchase Option expires unexercised or a portion of the Shares
is otherwise released from the Repurchase Option, the Escrow Agent shall upon
written request and reasonable confirmation, cause a new certificate to be
issued for the released Shares and shall deliver the certificate to Purchaser as
contemplated by Section 3 above.


(d)      If, during the term of the Repurchase Option, there is (i) any stock
dividend, stock split, stock combination, or other capital adjustment in the
Shares (a "Capital Adjustment"), or (ii) any merger or sale of all or
substantially all of the assets or other acquisition of the Company (a "Major
Transaction"), all new, substituted or additional (or lesser) securities to
which Purchaser thereby becomes entitled by reason of Purchaser's ownership of
the Unvested Shares shall be immediately subject to the escrow, deposited with
the Escrow Agent and included thereafter as "Shares" for purposes of this
Agreement and the Repurchase Option. Pending exercise of the Repurchase Option,
Purchaser shall enjoy the voting and dividend rights of a shareholder as to the
Shares subject to the Repurchase Option and any restrictions applicable thereto.


7.       Capital Adjustments. All references to the number of Shares and the
Repurchase Price per share of the Unvested Shares shall be appropriately
adjusted to reflect any Capital Adjustment or Major Transaction which may occur
after the date of this Agreement, provided that (i) the aggregate Repurchase
Price for all Unvested Shares then subject to the Repurchase Option shall not
thereby be increased and (ii) the terms of the Plan shall govern the parties'
rights in the event of a Major Transaction, as applicable.


8.        Legends. In addition to any other legends prescribed by agreement or
applicable securities laws, the share certificate(s) evidencing the Unvested
Shares, if any, issued hereunder shall be endorsed with the following legend:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN EARLY EXERCISE
UNVESTED STOCK REPURCHASE AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A
COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
9.      Tax Consequences. Purchaser has reviewed with Purchaser's own tax
advisor, all tax consequences of Purchaser's investment and the transactions
contemplated by this Agreement. Purchaser is relying solely on such advisor and
not on any statements or representations of the Company or any of its agents.
Purchaser understands that Purchaser (and not the Company) shall be responsible
for Purchaser's own tax liability that may arise as a result of the transactions
contemplated by this Agreement. Among other things, depending on the type of
Option, income taxes may be imposed upon the exercise of the Option or the
disposition of Shares acquired pursuant thereto. Section 83 (b) of the Code may
afford Purchaser the right to file an election with the Internal Revenue Service
that can, if timely filed, and under certain circumstances, minimize the amount
of income taxes due by accelerating the date on which the income taxes would
otherwise come due. However, there are strict time limitations (typically thirty
days after the exercise of the Option) within which such an election must be
filed, and a copy of the 83(b) election must also be filed with Purchaser's tax
return for the calendar year in which the election was made. Purchaser has been
advised to immediately obtain tax guidance from a qualified tax advisor as the
responsibility for timely filing the 83(b) election is solely that of Purchaser.
The Company assumes no obligation to provide tax advice.


10.      Consent of Spouse. Purchaser's spouse is signing below to reflect
his/her consent that the provisions of this Agreement shall bind any community
property rights in the Shares.
 

--------------------------------------------------------------------------------

11.      General Provisions.


(a)        Entire Agreement. This Agreement supersedes any prior
representations, promises and agreements that are inconsistent with its terms
with the exception that the terms of the Plan and the Option Agreement shall
prevail in the event of an inconsistency. Optionee has not relied upon any
representations or promises by the Company or its representatives in entering
into this Agreement except as may be expressly contained in the Plan, the Option
Agreement, and Purchaser's Service Agreement.
 
(b)      Governing Law; Severability. This Option Agreement is governed by the
internal substantive laws but not the choice of law rules of the State of
Delaware. The terms of this Agreement shall be deemed severable, provided that
if any provision is held invalid by a tribunal of competent jurisdiction it
shall be reformed, if possible, to the minimum extent necessary to render it
valid and enforceable.
 
(c)     No Guarantee of Continued Service. OPTIONEE AGREES THAT EXCEPT AS
PROVIDED IN THE OPTION AGREEMENT OR THE PLAN, THE VESTING OF SHARES PURSUANT TO
THE VESTING SCHEDULE IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES BY
EARLY EXERCISE). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE TRANSACTIONS CONTEMPLATED HEREBY AND THE VESTING SCHEDULE DO NOT CONSTITUTE
AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER
DURING THE VESTING SCHEDULE, AND SHALL NOT LIMIT IN ANY WAY OPTIONEE'S RIGHT OR
THE COMPANY'S RIGHT (IN ACCORDANCE WITH OPTIONEE'S SERVICE AGREEMENT) TO
TERMINATE OPTIONEE'S RELATIONSHIP AS A SERVICE PROVIDER.


(d)      Review of Documents and Voluntary Consent. Optionee has been afforded
an opportunity to read this Agreement and to obtain the advice of counsel prior
to executing this Agreement and is signing same voluntarily and with a full
understanding of the terms hereof.


(e)      Notices. Any notice required or permitted to be given by either the
Company or Purchaser pursuant to this Agreement shall be in writing and shall be
deemed given when delivered personally or three days after posting certified
mail, return receipt requested, postage prepaid, and addressed to the intended
recipient, if to Purchaser, at its last known address reflected in the stock
records of the Corporation; if to the Company, at its principal office, directed
to the attention of its Chief Executive Officer; and if to the Escrow Agent, to
the most current address that it furnishes to the parties.


(f)       Nonwaiver. A party's failure to insist on strict enforcement of any
provision of this Agreement in any one circumstance shall constitute a waiver of
such provision (or any other provision), nor give rise to any estoppel, in any
other circumstance.
 
(g)       Further Assurances. Purchaser shall, upon request, execute such
further documents as may be necessary or desirable to effectuate the purposes of
this Agreement.


(h)       Remedies. This Agreement may be enforced in equity without waiving any
legal remedies for its breach.



--------------------------------------------------------------------------------

(i)       Effect. This Agreement shall bind and inure to the benefit of the
parties' respective legal representatives, heirs, successors, and permitted
assigns.


Dated:
  , 20
   

 
 
Lumos Pharma, Inc. Purchaser
 
 

By:    
 

 
 
Richard J. Hawkins
Print Name:
Chief Executive Officer

 






--------------------------------------------------------------------------------